Citation Nr: 0004367	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  95-32 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from August 1989 to February 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision, in which the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied service connection for low 
back disability.  The Board remanded this claim in March 
1999, and following completion of the requested development, 
the claim has been returned for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim on appeal has been obtained.

2.  The appellant manifests a developmental defect of 
sacralization of L5.  He does not  have an acquired low back 
disorder.

3.  The appellant has no residual disability as a result of 
the alleged twisting injury during service, and he did not 
manifest degenerative changes of the lumbosacral spine to a 
degree of 10 percent or more within a year from his discharge 
from service.


CONCLUSION OF LAW

Low back disability was not incurred or aggravated during 
active service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.9 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted a 
claim which is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim which 
is not inherently implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
his claim.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Furthermore, he has testified before the undersigned 
and the record contains his VA clinical records.  Recently, 
he underwent VA spine examination with benefit of review of 
the entire claims folder.  The record does not reveal any 
additional sources of information which may be necessary to 
adjudicate the present claim and, accordingly, the Board 
finds that the duty to assist him, mandated by 38 U.S.C.A. § 
5107, has been satisfied.

Where there is an approximate balance of positive and 
negative evidence regarding the merits of a claim, the 
appellant is entitled a favorable determination based upon 
the benefit of doubt.  However, where the evidence 
preponderates against the merits of a claim, the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1999).

The appellant contends, in essence, that he has a chronic low 
back disability which was first manifested, or incurred, 
during active service.  During his December 1998 appearance 
before the undersigned, he testified to the onset of low back 
pain following a twisting type injury to the back in October 
1993.  At that time, he was treated with a day of bedrest, 
and prescribed Motrin and a back brace.  He further testified 
to continuity of symptomatology following the injury up to 
the present time.

Service medical records do show treatment for complaint of 
low back pain in October 1993.  At that time, the appellant 
denied a previous history of back problems or trauma.  
Physical examination was significant for limited range of 
motion on flexion with mild palpable tenderness to the L1- L4 
region.  Impression was of low back pain, and he was 
prescribed heat, Motrin, and ten days of light duty.  On his 
Report of Medical History upon separation, dated in February 
1994, he voiced complaint of "recurrent back pain" 
following his twisting injury.  Physical examination at that 
time, however, indicated a "normal" clinical evaluation of 
the spine and "other musculoskeletal."

Post- service, the appellant first sought VA treatment for 
complaint of chronic low back in January 1995.  He was 
prescribed Ibuprofen and Robaxin based upon a diagnosis of 
chronic low back pain otherwise referred to as 
musculoligamental strain.  On February 1, 1995, an examiner 
noted an assessment of paraspinal strain.  A subsequent x- 
ray examination conducted on the same day was interpreted by 
a radiologist as follows:

"There is partial sacralization of L5 with 
minimal degenerative changes of the lumbosacral 
spine.  The intervertebral disc spaces are 
relatively preserved.  I do not see evidence for 
acute fracture.  The SI (sacroiliac) joints are 
open and not sclerotic.  I do not see 
spondylolysis or spondylolisthesis on this study 
at this time."

On March 6, 1995, an outpatient examiner noted the x- ray 
findings showing "mild DJD" (degenerative joint disease) 
and partial sacralization of L5 and indicated an impression 
of chronic low back pain.  

On March 23, 1995, the appellant underwent VA spine 
examination at which time he complained of low back pain 
aggravated by prolonged walking or standing.  He further 
complained of morning back pain which prevented him from 
getting out of bed, but he could not tell the examiner what 
about the pain kept him from getting out of bed.  Physical 
examination was significant for limited motion in the 
standing position and upon pelvic rotation and compression, 
straight leg raising, hip flexion and leg flexion.  The VA 
Chief of Radiology interpreted an x- ray examination of the 
lumbosacral spine as follows:  

"AP (anterior- posterior) and right and left 
lateral views of the LS (lumbosacral) spine 
demonstrate good alignment with well maintained 
vertebral heights and intervertebral disk spaces.  
There is incidental finding of 4 lumbar type 
vertebrae with sacralization of L5 bilaterally.  
No fractures, arthritic changes, or other 
abnormalities are identified, and the sacroiliac 
joints also appear intact.  The films were 
immediately reviewed by (a VA physician).  
Impression:  Negative LS spine."

The examiner also noted that x- ray examination findings were 
negative, but did show the presence of four lumbar vertebrae.  
Diagnosis was of low back pain of undetermined etiology.

A VA general medical examination, dated on March 29, 1995, 
noted findings of restricted motion in the lower spine on 
hyperflexion and hyperextension, but indicated that there 
were no apparent diseases or injuries of the musculoskeletal 
system.

In June 1999, the appellant underwent VA spine examination 
with benefit of review of his claims folder.  He continued to 
complain of chronic low back aggravated by strenuous 
activity.  His symptoms were relieved by Tylenol and back 
massages with alcohol.  He denied a history of radiculopathy 
involving the lower extremities.  He indicated that coughing 
and sneezing had no effect on his pain.  On physical 
examination, he walked with a normal gait and was capable of 
heel and toe walking without difficulty.  His spine was 
straight.  His pelvis and shoulders were level.  There were 
no abnormal curvatures.  There was no localized tenderness, 
but he complained of discomfort beyond 80 degrees of forward 
flexion.  He was capable of 30 degrees of extension and 45 
degrees of bilateral lateral bend without pain.  Sciatic 
stress and Patrick's tests were normal.  He had bilateral 
deep tendon reflexes of 1+ in the upper and lower 
extremities.  His sensation and peripheral circulation was 
intact throughout both lower extremities.  The VA Chief of 
Radiology interpreted an x- ray examination of the 
lumbosacral spine as follows:

"Frontal and lateral views of the LS spine 
demonstrate good alignment with well maintained 
vertebral heights and intervertebral disk spaces.  
Again noted is incidental finding of four lumbar- 
type vertebrae with sacralization of L5 
bilaterally.  There is no evidence of a fracture, 
dislocation, arthritic changes, or other osseus 
abnormalities, and the sacroiliac and visualized 
hip joints appear intact.  Since the patient's 
previous LS spine series of 3/25/95, there has 
been no interval change.  All the films were 
immediately reviewed with (the VA examiner).  
Impression:  Negative LS spine.  No change since 
3/23/95."

Thereafter, the VA examiner concurred in a finding of 
sacralization of the 5th lumbar vertebra bilaterally without 
evidence of reactive changes (i.e. arthritis) in the lumbar 
area or recent or old injury.  Clinical diagnosis was of an 
essentially normal spine.  The examiner opined that the 
sacralization of the 5th lumbar vertebra represented a 
developmental variant, but not an abnormality, of no clinical 
significance.  It was also the examiner's opinion that there 
was no evidence that the appellant's developmental variant 
was aggravated by his alleged injury in 1993 and that his 
type of developmental variant did not necessarily become 
progressively worse with the aging process.  The examiner 
further opined that there were no objective findings upon 
physical examination to justify the appellant's subjective 
complaints.

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1999); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

An arthritic condition that is manifested to a degree of 10 
percent or more within one year of separation from service 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  See generally 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1999)(arthritis, confirmed by x- ray examination, 
may be assigned a 10 percent evaluation if objectively 
manifested by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion).  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1999).  The terms osteoarthritis, degenerative 
arthritis and degenerative joint disease are synonyms 
representing the same disease process.  Greyzck v. West, 12 
Vet. App. 288, 291 (1999) (citing STEDMAN'S MEDICAL 
DICTIONARY 149, 1267 (26th ed. 1995).

Congenital or developmental defects may not be service- 
connected because they are not injuries under VA law and 
regulations.  38 C.F.R. § 4.9 (1999).  However, congenital or 
development defects may be service- connectable where a 
superimposed injury occurs during, or as a result of, active 
service.  VA O.G.C. Prec. Op. No. 82-90 (July 18, 1990).  
Determination of the existence of a pre- existing condition 
must be supported by contemporaneous evidence, or recorded 
history in the record, which provides a sufficient factual 
predicate to support a medical opinion.  See Miller v. West, 
11 Vet.App. 345, 348 (1998).

Where a pre- service disability increases in severity during 
active service, a presumption arises that the disability has 
been aggravated during service.  38 C.F.R. § 3.306(a) (1998).  
Clear and unmistakable evidence is required to rebut this 
presumption.  38 C.F.R. § 3.306(b) (1998).  However, where a 
disability merely undergoes a temporary worsening of symptoms 
and not a permanent increase in the actual disability, the 
aggravation may not be conceded.  Id., see also Hunt v. 
Derwinski, 1 Vet.App. 292, 297 (1991) (temporary or 
intermittent flare- ups during service of a pre- existing 
disease or disability is not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted to symptoms, is worsened.")

Initially, the Board finds that the evidence of record 
conclusively establishes that the appellant manifests a 
developmental defect of sacralization of L5 .  In this 
respect, such a defect has been confirmed by x- ray 
examination and opinion by a VA examiner in June 1999.  
Furthermore, the said VA examiner also offered opinion that 
this developmental variant was of no clinical significance 
and, in any event, was not aggravated during service.  There 
is no opinion to the contrary.  Accordingly, the Board finds, 
by a preponderance of the evidence, that the appellant does 
not have an acquired disorder of the low back.

Secondly, the Board finds that the preponderance of the 
evidence that the appellant did not manifest degenerative 
changes of the lumbosacral spine to a degree of 10 percent or 
more within a year from his discharge from service.  
Certainly, he was treated for lower back pain in October 1993 
and he complained of recurrent back pain upon his separation 
in February 1994.  Within one year from his separation from 
service, he was also diagnosed with chronic ligamental back 
strain and a VA radiologist interpreted a February 1995 x- 
ray examination as showing mild degenerative joint disease 
and sacralization of the 5th lumbar vertebra.  See 38 C.F.R. 
§§ 3.307(a), 3.309(a) (1999).

However, the appellant was given a "normal' clinical 
evaluation of the spine and "other musculoskeletal" upon 
his discharge from service.  In March 1995, the VA Chief of 
Radiology failed to find any evidence of arthritic changes 
and an examiner, following a formal compensation and pension 
examination, indicated a diagnosis of low back pain of 
undetermined etiology.  In June 1999, the VA Chief of 
Radiology and a VA examiner concurred in a finding of no 
evidence of degenerative changes of the lumbosacral spine.  
At that time, the VA examiner offered opinion that there was 
no objective evidence to support a diagnosis of a current 
(acquired) back disability.  This being the case, the 
appellant does not have any residual disability as a result 
of any incidents alleged to have occurred during service.

The Board finds that the diagnoses offered by the VA Chief of 
Radiology and VA examiners in March 1995 and June 1999 are 
more probative than the prior diagnoses offered by VA 
physicians in February and March 1995.  In this respect, the 
February 1995 finding of mild DJD has been affirmatively 
negated by findings of the VA Chief of Radiology in March 
1995 and June 1999.  See 38 C.F.R. § 3.307(d) (1999).  There 
is no dispute that there is no x- ray evidence of recent or 
old injury.  In 1995 and 1999, separate VA examiners 
concurred in the VA Chief Radiologist's interpretations and 
indicated opinion that physical findings failed to support a 
diagnosis of a current back disability.  There is no opinion 
of record which specifically relates any residual back 
disability to any injury during service.  As such, the Board 
must conclude that the evidence of record preponderates 
against the appellant's claim.  Accordingly, the benefit of 
the doubt rule is not for application on this claim.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).


ORDER

Service connection for low back disability is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

